517668Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 17 and 18, the present invention from the present application discloses an information processing apparatus and method in which “ performing the setting of the network using the setting information acquired in the first acquiring; second acquiring second environment information of the network after execution of the setting in the setting; and notifying that the network to which the apparatus is connected is incorrect, in a case where the first environment information and the second environment information do not match” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Naitoh (2008/0137125) and Tanaka (2015/0109636), which is recorded in the previous office action filed on 05/20/22. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Konishi (US P. No. 9,372,646) discloses a device registration program causes a computer in a mobile terminal to function as a device detecting section, a designated device discriminating section, a display control section, and a device registration section. The device detecting section detects any devices communicable with the mobile terminal. The designated device discriminating section discriminates a device designated according to an orientation of the mobile terminal on the basis of location information and orientation information of the mobile terminal and location information of each of the detected devices. The display control section causes display of a list of icons indicating models of the detected devices and display of an icon of the discriminated device in a different manner than the other icons in the list. The device registration section registers the discriminated device.
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 02, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672